Case 2:16-cr-00573-JS Document 55 Filed 11/18/19 Page 1 of 1 PagelD #: 161

SCARING & CARMAN PLLC
ATTORNEYS AT LAW

SUITE 501
666 OLD COUNTRY ROAD
STEPHEN P. SCARING PC. GARDEN CITY, N. Y. 11530-2004 sscaring@scaringlaw.com
SUSAN SCARING CARMAN i
(516) 683-8500 scarman@scaringlaw.com

MATTHEW W, BRISSENDEN
OF COUNSEL Leas
(516) 683-8410

November 18, 2019

BY ECF

Hon. Joanna Seybert

United States District Court
Eastern District of New York
100 Federal Plaza

Central Islip, NY 11722

Re: — United States v. Itzhak Hershko
16-CR-573

Dear Judge Seybert:

I represent defendant Itzhak Hershko who is scheduled to be sentenced before Your
Honor on November 22, 2019 at 2:00 p.m. We are still in the process of putting together our
sentencing submission and require additional time. I have discussed this matter with Your
Honor’s Courtroom Deputy and with AUSA Chris Caffarone. I have requested that sentencing
be adjourned until January 10, 2020 at 10:00 a.m. Mr. Baran advises me that you are free at that
time. Mr. Caffarone has no objection to this request.

Thank you.

 

ce: AUSA Christopher Caffarone (by ECF)
SPS/en
